EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Robert C. Kowent on 3/3/2022.
In claims: Please replace current amendment with below amendment for claims:
















1 - 75. (Canceled)  
  

a storage system comprising a plurality of storage nodes that include one or more respective storage devices, wherein the storage system is configured to store a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards, and wherein the respective data object can be reconstructed from a fewer 
 receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system; and 
based on the request from the client, request that the storage system store the particular data object according to the encoding scheme as a corresponding plurality of shards;
receive, from a different client via the API for accessing the data storage web service, a web services call that includes a request to store a different data object in the storage system; and 
based on the request from the different client, request that the storage system store the different data object according to a different scheme that has a different level of fault tolerance than the encoding scheme for the data object.  

77. (Currently Amended) The system of claim 76, wherein the storage manager is further configured to encode the data object according to the encoding scheme the fewer number of  shards than a total number of shards for the particular data object.  

78. (Previously presented) The system of claim 76, wherein the storage system is configured to store each shard of the plurality of shards for each respective data object at a different one of the plurality of storage nodes than any other shard of the plurality of shards for the respective data object.  

79. (Currently Amended) The system of claim 76, wherein the web services call specifies an identifier of the particular data object, and wherein, to retrieve a subset of the plurality of shards, the storage manager is configured to specify a key indicated by the identifier.  

80. (Previously presented) The system of claim 76, wherein the storage manager is configured to request that the storage system store the particular data object according to the encoding scheme based on the request from the client specifying that the particular data object be stored according to the encoding scheme.  

81. (Previously presented) The system of claim 76, wherein the storage manager is further configured to, based on the request from the client, request that the storage system store the particular data object according to a different scheme, wherein the 

82. (Previously presented) The system of claim 76, wherein the corresponding plurality of shards corresponds to multiple individual complete copies of the data object.  

83. (Currently amended) A method, comprising: 
performing, by a storage manager implemented by one or more hardware processors: 
receiving, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in a storage system, wherein the storage system comprises a plurality of storage nodes that include one or more respective storage devices, wherein the storage system stores a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards, and wherein the respective data object can be reconstructed from a fewer 
based on the request from the client, requesting that the storage system store the particular data object according to the encoding scheme as the corresponding plurality of shards receiving, from a different client via the API for accessing the data storage web service, a web services call that includes a request to store a different data object in the storage system; and 

  
84. (Currently Amended) The method of claim 83, further comprising encoding, by the storage manager, the data object according to the encoding scheme comprising dividing the particular data object into the corresponding plurality of shards that the particular data object can be reconstructed from the fewer number of  shards than a total number of shards for the particular data object.  

85. (Previously presented) The method of claim 83, wherein the storage system stores each shard of the plurality of shards for each respective data object at a different one of the plurality of storage nodes than any other shard of the plurality of shards for the respective data object.  

86. (Previously presented) The method of claim 83, wherein the web services call specifies an identifier of the particular data object, and wherein, to retrieve the subset of the plurality of shards, the storage manager specifies a key indicated by the identifier.  

87. (Previously presented) The method of claim 83, further comprising requesting, by the storage manager, that the storage system store the particular data object according to the encoding scheme based on the request from the client specifying that the particular data object be stored according to the encoding scheme.  

88. (Previously presented) The method of claim 83, further comprising, based on the request from the client, requesting, by the storage manager, that the storage system store the particular data object according to a different scheme, wherein the different scheme is associated with a lower level of fault tolerance than the encoding scheme.  

89. (Previously presented) The method of claim 83, wherein the corresponding plurality of shards corresponds to multiple individual complete copies of the data object.  

90. (Currently amended) One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to implement a storage manager to:
receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in a storage system, wherein the storage system comprises a plurality of storage nodes that include one or more respective storage devices, wherein the storage system stores a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards, and wherein the respective data object can be reconstructed from a fewer number of shards 
based on the request from the client, request that the storage system store the particular data object according to the encoding scheme as a corresponding plurality of 
based on the request from the different client, request that the storage system store the different data object according to a different scheme that has a different level of fault tolerance than the encoding scheme for the data object.  

91. (Currently Amended) The one or more storage media as recited in claim 90, wherein the program instructions when executed on or across one or more processors cause the one or more processors to implement the storage manager to: encode the data object according to the encoding scheme comprising dividing the particular data object into the corresponding plurality of shards such that the particular data object can be reconstructed from the fewer number of  shards than a total number of shards for the particular data object.  

92. (Previously presented) The one or more storage media as recited in claim 90, wherein the program instructions when executed on or across one or more processors cause the one or more processors to implement the storage manager to: store each shard of the plurality of shards for each respective data object at a different one of the plurality of storage nodes than any other shard of the plurality of shards for the respective data object.  



94. (Previously presented) The one or more storage media as recited in claim 90, wherein the program instructions when executed on or across one or more processors cause the one or more processors to implement the storage manager to: request that the storage system store the particular data object according to the encoding scheme based on the request from the client specifying that the particular data object be stored according to the encoding scheme.  

95. (Previously presented) The one or more storage media as recited in claim 90, wherein the program instructions when executed on or across one or more processors cause the one or more processors to implement the storage manager to: based on the request from the client, request that the storage system store the particular data object according to a different scheme, wherein the different scheme is associated with a lower level of fault tolerance than the encoding scheme.




Allowable Subject Matter
Claims 76-95 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
a storage system comprising a plurality of storage nodes that include one or more respective storage devices, wherein the storage system is configured to store a plurality of data objects according to an encoding scheme such that each respective data object of the plurality of data objects is stored as a respective plurality of shards, and wherein the respective data object can be reconstructed from a fewer number of shards than a total number of shards for that data object; and a storage manager implemented by one or more hardware processors and configured to:
 receive, from a client via an application programming interface (API) for accessing a data storage web service, a web services call that includes a request to store a particular data object in the storage system; and based on the request from the client, request that the storage system store the particular data object according to the encoding scheme as a corresponding plurality of shards; receive, from a different client via the API for accessing the data storage web service, a web services call that includes a request to store a different data object in the storage system; and based on the request from the different client, request that the storage system store the different data object according to a different scheme that has a different level of fault tolerance than the encoding scheme for the data object (in claims 76, 83, 90).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169